DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (hereinafter “Hoey640”) (US 11,246,640 B2), in view of Shadduck (US 2011/0118717 A1), in view of Smith et al. (hereinafter “Smith”) (US 2012/0110824 A1), in view of Wiener et al. (hereinafter “Wiener”) (US 2002/0077645 A1).
Regarding claim 1, Hoey640 teaches
A cartridge system (Fig. 1B, Char. 102: handle portion) coupleable to a disposable vapor delivery device (Fig. 1B, Char. 104: cartridge portion) comprising a coiled fluid tube configured to hold a fluid and deliver heated fluid to a patient, (Fig. 1B and 10, Char. 120: vapor coil) the cartridge system comprising: 
a wire coil configured to carry electric current, (Fig. 3 and 10, Char. 110: RF coil) wherein the electric current in the wire coil produces a magnetic field in at least a portion of the coiled fluid tube when the cartridge system is coupled to the disposable vapor delivery device, (Col. 7, Lines 8-11: The alternating magnetic field produced by the currents in the RF coil may be strengthened by making the vapor coil from a magnetically permeable material.)
Hoey640 further teaches the use of a controller configured to control delivery of RF energy to the RF coil. (Fig. 3, Char. 110: RF coil; Col. 14, Claim 11)
Hoey640, as applied to claim 1 above, does not explicitly teach the cartridge system comprises a connector configured to removably couple the cartridge system to the disposable vapor delivery device; the cartridge system comprises the controller; or that the controller is configured to determine if the disposable vapor delivery device has previously been used, and responsive to determining the disposable vapor delivery device has not previously been used, provide the electric current to the wire coil.
Shadduck, in a similar field of endeavor, teaches vapor ablation system (Fig. 1, Char. 100: ablation system) comprising a connector (Fig. 2, Char. 184A-B: grip-tab elements//Page 2, Par. [0026]: the receiving slots in handle component (108a) acting as receptacles for grip-tab elements (184a-b)) configured to removably couple a cartridge system (Fig. 2, Char. 108B: second detachable handle component) to a vapor delivery device; (Fig. 2, Char. 108A: first detachable handle component)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hoey640 to incorporate the grip-tab elements (184a-b) and the receiving slots of Shadduck, and configure the handle portion (102) of Hoey640 to include the grip tab elements (184A-B)//receiving slots of Shadduck, and configure the cartridge portion (104) of Hoey640 to include the receiving slots//grip-tab elements (184a-b) of Shadduck, such that the handle portion (102) of Hoey640 is removably couplable to the cartridge portion (104) of Hoey640. Doing so would secure the cartridge portion (104) within the handle portion (102) during use, minimizing the risk of the cartridge portion (104) accidentally moving and decoupling from the handle portion (102).
The combination of Hoey640/Shadduck, as applied to claim 1 above, does not explicitly teach the cartridge system comprises the controller; or that the controller is configured to determine if the disposable vapor delivery device has previously been used, and responsive to determining the disposable vapor delivery device has not previously been used, provide the electric current to the wire coil.
Smith, in a similar field of endeavor, teaches an electrosurgical device (Fig. 2, Char. 100: medical device) comprising a control module (Fig. 2, Char. 112: control module) located within a handle of the electrosurgical device. (Fig. 2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hoey640/Shadduck, as applied to claim 1 above, to incorporate the teachings of Smith, and configure the handle portion (102) of Hoey640 to house the controller of Hoey640. Doing so would be a simple substitution of one controller configuration for another for the predictable result of coupling the controller to the vapor delivery device (100) of Hoey640 via the handle portion (102) of Hoey640. 
The combination of Hoey640/Shadduck/Smith, as applied to claim 1 above, does not explicitly teach the controller is configured to determine if the disposable vapor delivery device has previously been used, and responsive to determining the disposable vapor delivery device has not previously been used, provide the electric current to the wire coil.
Wiener, in a similar field of endeavor, teaches an electrosurgical system (Fig. 1) comprising a controller (Fig. 3A, Char. 60: digital signal processor (DSP)) configured to control an electrosurgical handpiece, (Abstract) and a memory (Fig. 4, Char. 400: memory) configured to track the number of times an electrosurgical handpiece is used, and the number of allowable uses remaining; (Page 9, Par. [0072]) wherein the controller uses the information stored in the memory to determine if the electrosurgical handpiece should be disabled. (Abstract: The memory can store certain diagnostic information which the console can utilize in determining whether the operation of the hand piece should be handicapped or disabled; The number of times the handpiece was used is considered diagnostic information)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hoey640/Shadduck/Smith, as applied to claim 1 above, to incorporate the teachings of Weiner, and configure the controller of Hoey640 to determine if the cartridge portion (104) of Hoey640 has previously been used, and responsive to determining the disposable vapor delivery device has not previously been used, provide the electric current to the RF coil. Doing so would allow for a user to keep track of the number of times the cartridge portion (104) has already been used, which would indicate when a new cartridge portion (104) is being used, and could indicate to the user when the vapor delivery device (100) of Hoey640 should be cleaned, undergo routine maintenance, or even disposed of.
Regarding claim 2, the combination of Hoey640/Shadduck/Smith/Wiener, as applied to claim 1 above, teaches the wire coil (Hoey640: Fig. 3 and 10, Char. 110: RF coil) is concentric to the coiled fluid tube (Hoey640: Fig. 10, Char. 120: vapor coil) when the cartridge system is coupled to the disposable vapor delivery device. (Hoey640: Fig. 1-3 and 10: RF coil (110) is concentric with vapor coil (120) when cartridge portion (104) is coupled with handle portion (102))
Regarding claims 4 and 5, the combination of Hoey640/Shadduck/Smith/Wiener, as applied to claim 1 above, teaches the vapor delivery device comprises a memory, (Wiener: Fig. 4, Char. 400: memory – it is implicit that this feature be present in the Hoey640/Shadduck/Smith/Wiener combination based on the rejection to claim 1 above.) and wherein the controller is configured to write to the memory when the cartridge system is coupled to the vapor delivery device; (Wiener: Page 9, Par. [0072]: Memory (400) can be utilized in adding an odometer function to the generator console (10) by keeping track of the number of uses performed for the hand piece (30); The memory would have to be updated to record each use. One of ordinary skill in the art would expect the DSP (60) within console (10) to update the information stored in memory (400) to track each use – it is implicit that this feature be present in the Hoey640/Shadduck/Smith/Wiener combination based on the rejection to claim 1 above.) and wherein the controller is configured to determine if the disposable vapor delivery device has previously been used by reading from the memory. (Wiener: Page 9, Par. [0072] – it is implicit that this feature be present in the Hoey640/Shadduck/Smith/Wiener combination based on the rejection to claim 1 above.)
Regarding claim 6, the combination of Hoey/Shadduck/Smith/Wiener, as applied to claim 1 above, teaches the connector is a male connector. (Shadduck: Fig. 2: Grip-tab elements (184a-b) are male connectors – it is implicit that this feature be present in the Hoey640/Shadduck/Smith/Wiener combination based on the rejection to claim 1 above.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoey640 (US 11,246640 B2), in view of Shadduck (US 2011/0118717 A1), in view of Smith (US 2012/0110824 A1), in view of Wiener (US 2002/0077645 A1), as applied to claim 1 above, and further in view of Hurwitz (US 4,977,897).
Regarding claim 7, the combination of Hoey640/Shadduck/Smith/Wiener, as applied to claim 1 above, teaches the connector disposed on the cartridge system is a female connector (Shadduck: Pages 2-3, Par. [0026]: receiving slots would be considered a female connector – it is implicit that this limitation be present in the Hoey640/Shadduck/Smith/Wiener combination, based on the rejection to claim 1 above.) 
		The combination of Hoey640/Shadduck/Smith/Wiener, as applied to claim 1 above, does not explicitly teach the female connector includes a removable cover.
		Hurwitz, in a similar field of endeavor, teaches a female connector (Fig. 1, Char. 16: female connector) being covered with a removable cover (Fig. 1, Char. 34: obturator cap) in order to prevent airborne or other contaminants from entering the female connector. (Col. 7, Lines 9-20)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified combination of Hoey640/Shadduck/Smith/Wiener, as applied to claim 1 above, to incorporate the teachings of Hurwitz, and configure the receiving slots of Shadduck to comprise a removable covering. Doing so would minimize the risk of at least the receiving slots and any other portions of the cartridge system covered by the covering from being contaminated prior to use in a medical procedure, as suggested in Hurwitz. (Col. 7, Lines 9-20)
Claims 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey640 (US 11,246640 B2), in view of Smith (US 2012/0110824 A1), in view of Wiener (US 2002/0077645 A1).
Regarding claim 8:
A vapor delivery device, (Fig. 1A, Char. 100: vapor delivery device) comprising: 
a disposable device (Fig. 1A, Char. 104: disposable cartridge portion) comprising: 
a coiled fluid tube configured to hold a fluid, (Fig. 2A, Char. 120: vapor coil)
a cartridge releasably coupleable to the disposable device, (Fig. 1B, Char. 102: handle portion) the cartridge comprising a wire coil configured to carry electric current, (Fig. 3 and 10, Char. 110: RF coil) wherein the electric current in the wire coil produces a magnetic field in at least a portion of the coiled fluid tube when the cartridge is coupled to the disposable device; (Col. 7, Lines 8-11: The alternating magnetic field produced by the currents in the RF coil may be strengthened by making the vapor coil from a magnetically permeable material.) and 
Hoey640 further teaches a controller configured to control the delivery of RF energy to the RF coil. (Fig. 3, Char. 110: RF coil; Col. 14, Claim 11)
Hoey640, as applied to claim 8 above, does not explicitly teach the vapor delivery device comprises the controller; the disposable device comprises a memory; or the controller is configured to access the memory to determine if the disposable device has previously been used, and responsive to determining the disposable device has not previously been used, provide the electric current to the wire coil.
Smith, in a similar field of endeavor, teaches an electrosurgical device (Fig. 2, Char. 100: medical device) comprising a control module (Fig. 2, Char. 112: control module) located within a handle of the electrosurgical device. (Fig. 2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hoey640, as applied to claim 1 above, to incorporate the teachings of Smith, and configure the handle portion (102) of Hoey640 to house the controller of Hoey640. Doing so would be a simple substitution of one controller configuration for another for the predictable result of coupling the controller to the vapor delivery device (100) of Hoey640 via the handle portion (102) of Hoey640.
The combination of Hoey640/Smith, as applied to claim 8 above, does not explicitly teach the disposable device comprises a memory; or the controller is configured to access the memory to determine if the disposable device has previously been used, and responsive to determining the disposable device has not previously been used, provide the electric current to the wire coil.
Wiener, in a similar field of endeavor, teaches an electrosurgical system (Fig. 1) comprising a controller (Fig. 3A, Char. 60: digital signal processor (DSP)) configured to control an electrosurgical handpiece; (Abstract) and a memory (Fig. 4, Char. 400: memory) configured to track the number of times an electrosurgical handpiece is used, and the number of allowable uses remaining; (Page 9, Par. [0072]) wherein the controller uses the information stored in the memory to determine if the electrosurgical handpiece should be disabled. (Abstract: The memory can store certain diagnostic information which the console can utilize in determining whether the operation of the hand piece should be handicapped or disabled; The number of times the handpiece was used is considered diagnostic information)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hoey640/Smith, as applied to claim 8 above, to incorporate the teachings of Weiner, and configure the disposable cartridge portion (104) of Hoey640 to comprise  a memory, and to configure the controller of Hoey640 to access the memory to determine if the cartridge portion (104) of Hoey640 has previously been used, and responsive to determining the disposable vapor delivery device has not previously been used, provide the electric current to the RF coil. Doing so would allow for a user to keep track of the number of times the cartridge portion (104) has already been used, which would indicate when a new cartridge portion (104) is being used, and could indicate to the user when the vapor delivery device (100) of Hoey640 should be cleaned, undergo routine maintenance, or even disposed of.
Regarding claim 9, the combination of Hoey640/Smith/Wiener, as applied to claim 8 above, teaches the wire coil (Hoey640: Fig. 3 and 10, Char. 110: RF coil) is concentric to the coiled fluid tube (Hoey640: Fig. 10, Char. 120: vapor coil) when the cartridge is coupled to the disposable device. (Hoey640: Fig. 1-3 and 10: RF coil (110) is concentric with vapor coil (120) when cartridge portion (104) is coupled with handle portion (102))
Regarding claim 11, the combination of Hoey640/Smith/Wiener, as applied to claim 8 above, teaches the controller is further configured to write to the memory when the cartridge is coupled to the disposable device. (Wiener: Page 9, Par. [0072]: Memory (400) can be utilized in adding an odometer function to the generator console (10) by keeping track of the number of uses performed for the hand piece (30); The memory would have to be updated to record each use. One of ordinary skill in the art would expect the DSP (60) within console (10) to update the information stored in memory (400) to track each use – it is implicit that this feature be present in the Hoey640/Shadduck/Smith/Wiener combination based on the rejection to claim 1 above.)
Regarding claim 12, the combination of Hoey640/Smith/Wiener, as applied to claim 8 above, teaches an electrical connector configured to electronically couple the controller to the memory when the cartridge is coupled to the disposable device. (Smith: Fig. 3A-B: console (10) comprises microprocessor (60); Fig 4 and Page 5, Par [0049]: The memory (400) is connected to pin (405) for transferring data to and from console (10) – it is implicit that this feature be present in the Hoey640/Smith/Wiener combination based on the rejection to claim 8 above.)
Regarding claim 13, the combination of Hoey640/Smith/Wiener, as applied to claim 12 above, teaches the electrical connector is a male connector. (Smith: Fig. 4: Pin (405) is a male connector – it is implicit that this feature be present in the Hoey640/Smith/Wiener combination based on the rejection to claim 8 above.)
		The combination of Hoey640/Smith/Wiener, as applied to claim 12 above, does not explicitly teach the cartridge further comprises a mechanical connector to couple the cartridge to the disposable device, and wherein the mechanical connector is a connector.
Shadduck, in a similar field of endeavor, teaches vapor ablation system (Fig. 1, Char. 100: ablation system) comprising a mechanical male connector (Fig. 2, Char. 184A-B: grip-tab elements) configured to removably couple a cartridge system (Fig. 2, Char. 108B: second detachable handle component) to a vapor delivery device; (Fig. 2, Char. 108A: first detachable handle component)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hoey640/Smith/Wiener, as applied to claim 12 above, to incorporate the teachings of Shadduck, and configure the handle portion (102) of Hoey640 to include the grip tab elements (184A-B) of Shadduck such that the handle portion (102) of Hoey640 is removably couplable to the cartridge portion (104) of Hoey640. Doing so would secure the cartridge portion (104) within the handle portion (102) during use, minimizing the risk of the cartridge portion (104) accidentally moving and decoupling from the handle portion (102).
Claims 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey640 (US 11,246640 B2), in view of Shadduck (US 2011/0118717 A1).
Regarding claim 14, Hoey640 teaches a cartridge system (Fig. 1B, at least handle portion (102), electrical cable (106) and RF generator (Col. 5, Lines 7-30)) coupleable to a disposable vapor delivery device (Fig. 1B, Char. 104: cartridge portion) comprising a coiled fluid tube configured to hold a fluid and deliver heated fluid to a patient, (Fig. 1B and 10, Char. 120: vapor coil) the cartridge system comprising: 
a wire coil configured to carry electric current, (Fig. 3 and 10, Char. 110: RF coil) wherein the electric current in the wire coil generates a magnetizing inductance to inductively heat the fluid tube when the cartridge system is coupled to the disposable vapor delivery device; (Col. 8, Lines 7-11: The RF coil (110) is designed to lie as close as possible to the vapor coil (120) when the disposable cartridge is inserted into the handle portion (102), thereby providing the maximum induction of current in the vapor coil.) and 
the wire coil is concentric to the coiled fluid tube when the cartridge system is coupled to the disposable vapor delivery device. (Hoey640: Fig. 1-3 and 10: RF coil (110) is concentric with vapor coil (120) when cartridge portion (104) is coupled with handle portion (102))
Hoey640, as applied to claim 14 above, does not explicitly teach a connector configured to removably couple the cartridge system to the disposable vapor delivery device.
Shadduck, in a similar field of endeavor, teaches vapor ablation system (Fig. 1, Char. 100: ablation system) comprising a connector (Fig. 2, Char. 184A-B: grip-tab elements//Page 2, Par. [0026]: the receiving slots in handle component (108a) acting as receptacles for grip-tab elements (184a-b)) configured to removably couple a cartridge system (Fig. 2, Char. 108B: second detachable handle component) to a vapor delivery device; (Fig. 2, Char. 108A: first detachable handle component)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hoey640 to incorporate the grip-tab elements (184a-b) and the receiving slots of Shadduck, and configure the handle portion (102) of Hoey640 to include the grip tab elements (184A-B)//receiving slots of Shadduck, such that the handle portion (102) of Hoey640 is removably couplable to the cartridge portion (104) of Hoey640. Doing so would secure the cartridge portion (104) within the handle portion (102) during use, minimizing the risk of the cartridge portion (104) accidentally moving and decoupling from the handle portion (102).
Regarding claim 18, the combination of Hoey640/Shadduck, as applied to claim 14 above, further teaches the connector is a male connector. (Shadduck: Fig. 2: Grip-tab elements (184a-b) are male connectors – it is implicit that this feature be present in the Hoey640/Shadduck combination based on the rejection to claim 1 above.)
Regarding claim 20, the combination of Hoey640/Shadduck, as applied to claim 14 above, further teaches the cartridge system comprises an opening in a center of the wire coil configured to receive the coiled fluid tube when the cartridge system is coupled to the vapor delivery device. (Hoey640: Fig. 1-3 and 10; Cartridge (104) is configured to be inserted through a central lumen of RF coil (110) and handle portion (102) such that RF coil (110) surrounds vapor coil (120))
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey640 (US 11,246640 B2), in view of Shadduck (US 2011/0118717 A1), as applied to claim 14 above, and further in view of Wiener (US 2002/0077645 A1).
Regarding claims 16 and 17, the combination of Hoey640/Shadduck, as applied to claim 14 above, teaches the cartridge system (Hoey640: Fig. 1B, at least handle portion (102), electrical cable (106) and RF generator (Col. 5, Lines 7-30)) comprises a controller configured to control delivery of RF energy to the RF coil. (Hoey640: Fig. 3, Char. 110: RF coil; Col. 14, Claim 11)
		The combination of Hoey640/Shadduck, as applied to claim 14 above, does not explicitly teach the vapor delivery device comprises a memory, and wherein the controller is configured to write to the memory when the cartridge system is coupled to the vapor delivery device; wherein the controller is further configured to: determine if the disposable vapor delivery device has previously been used by reading from the memory; and responsive to determining the disposable vapor delivery device has not previously been used, providing the electric current to the wire coil.
Wiener, in a similar field of endeavor, teaches an electrosurgical system (Fig. 1) comprising a controller (Fig. 3A, Char. 60: digital signal processor (DSP)) configured to control an electrosurgical handpiece; (Abstract) and a memory (Fig. 4, Char. 400: memory) configured to track the number of times an electrosurgical handpiece is used, and the number of allowable uses remaining; (Page 9, Par. [0072]) wherein the controller is configured to write to the memory when the controller is electrically connected to the memory, (Page 9, Par. [0072]: Memory (400) can be utilized in adding an odometer function to the generator console (10) by keeping track of the number of uses performed for the hand piece (30); The memory would have to be updated to record each use. One of ordinary skill in the art would expect the DSP (60) within console (10) to update the information stored in memory (400) to track each use and wherein the controller uses the information stored in the memory to determine if the electrosurgical handpiece should be disabled. (Abstract: The memory can store certain diagnostic information which the console can utilize in determining whether the operation of the hand piece should be handicapped or disabled; The number of times the handpiece was used is considered diagnostic information)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hoey640/Smith, as applied to claim 8 above, to incorporate the teachings of Weiner, and configure the disposable cartridge portion (104) of Hoey640 to comprise  a memory, and to configure the controller of Hoey640 to access the memory to determine if the cartridge portion (104) of Hoey640 has previously been used, and responsive to determining the disposable vapor delivery device has not previously been used, provide the electric current to the RF coil. Doing so would allow for a user to keep track of the number of times the cartridge portion (104) has already been used, which would indicate when a new cartridge portion (104) is being used, and could indicate to the user when the vapor delivery device (100) of Hoey640 should be cleaned, undergo routine maintenance, or even disposed of.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoey640 (US 11,246640 B2), in view of Shadduck (US 2011/0118717 A1), as applied to claim 14 above, and further in view of Hurwitz (US 4,977,897).
Regarding claim 19, the combination of Hoey640/Shadduck, as applied to claim 14 above, teaches the connector disposed on the cartridge system is a female connector (Shadduck: Pages 2-3, Par. [0026]: receiving slots would be considered a female connector – it is implicit that this limitation be present in the Hoey640/Shadduck combination, based on the rejection to claim 14 above.) 
		The combination of Hoey640/Shadduck, as applied to claim 14 above, does not explicitly teach the female connector includes a removable cover.
		Hurwitz, in a similar field of endeavor, teaches a female connector (Fig. 1, Char. 16: female connector) being covered with a removable cover (Fig. 1, Char. 34: obturator cap) in order to prevent airborne or other contaminants from entering the female connector. (Col. 7, Lines 9-20)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified combination of Hoey640/Shadduck, as applied to claim 14 above, to incorporate the teachings of Hurwitz, and configure the receiving slots of Shadduck to comprise a removable covering. Doing so would minimize the risk of at least the receiving slots and any other portions of the cartridge system covered by the covering from being contaminated prior to use in a medical procedure, as suggested in Hurwitz. (Col. 7, Lines 9-20)

Allowable Subject Matter
Claims 3, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the current prior art of record does not explicitly teach a cartridge system, comprising all the limitations of claim 1, wherein the cartridge system is coupleable to the vapor delivery device inside a handle of the vapor delivery device.
Regarding claim 10, the current prior art of record does not explicitly teach a vapor delivery device, comprising all the limitations of claim 8, wherein the vapor delivery device further comprises a handle, and the cartridge is coupleable to the vapor delivery device inside the handle.
Regarding claim 15, the current prior art of record does not explicitly teach a cartridge system, comprising all the limitations of claim 14, wherein the cartridge system is coupleable to the vapor delivery device inside a handle of the vapor delivery device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794